DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 11/15/2018. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 11-13, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang et al. (U.S. Pat. App. Pub. No. 2012/0271788, hereinafter Fang) in view of Huang et al. (U.S. Pat. App. Pub. No. 2008/0249764, hereinafter Huang) and Dong et al. (Dong, Li, Furu Wei, Shujie Liu, Ming Zhou, and Ke Xu. "A statistical parsing framework for sentiment classification." Computational Linguistics 41, no. 2 (2015): 293-336, hereinafter Dong).

As to independent claim 1, Fang teaches
A method comprising (Title, abstract, and paragraph 7):
operating at least one hardware processor for (Paragraph 96, the sentiment classification system is suitably embodied as a computer 900 or other digital processing device running suitable software to configure, train the segment classifier and to perform segment analysis):…
training a machine learning classifier on a training set comprising a subset of said lexicon, wherein each of said [word or phrase]… in said subset has a sentiment label (Figure 10, training DB 1010, sentiment classifier 1000. Paragraph 98, a portion of sentiment labeled domain specific lexicons 1006 and sentiment labeled general lexicons 1008);
applying said machine learning classifier to said lexicon, to (i) predict a sentiment of each of said [word or phrase]… and (ii) update said lexicon with the predicted sentiments (Figure 7, perform polarity prediction 710. Paragraph 74. Figure 5, check 504, update 506, 508)….
While Fang does discuss sentiment lexicons consisting of words and phrases (paragraph 24) and constructing a lexicon by annotating a training corpus (Paragraph 31), Fang does not expressly teach 
Huang teaches generating, from a text corpus, a lexicon of unigrams and bigrams comprising an embedding for each of said unigrams and bigrams (Figure 2, training data 204. Paragraph 72, the sentiment classifier 104 uses unigrams, bigrams. Paragraph 37, an N-gram is a subsequence of “N” items from a given sequence of words (or letters), and such are often used in statistical natural language processing. An N-gram of size 1 is a “unigram,” size 2 is a “bigram.” The given sequence of words reads on the embedding); and unigrams and bigrams (Paragraph 37, an N-gram is a subsequence of “N” items from a given sequence of words (or letters), and such are often used in statistical natural language processing. An N-gram of size 1 is a “unigram,” size 2 is a “bigram”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang to include the sentiment classification techniques of Huang such that analysis of other features of a received text are used to improved sentiment classification such as sentence structure and linguistics (see Huang at paragraphs 6 and 17).
Fang as modified by Huang does not appear to expressly teach performing statistical analysis on said updated lexicon, to extract one or more sentiment composition lexicons, wherein each of said one or more sentiment composition lexicons is associated with a sentiment composition class.
Dong teaches performing statistical analysis on said updated lexicon, to extract one or more sentiment composition lexicons, wherein each of said one or more sentiment composition lexicons is associated with a sentiment composition class (Page 4, a statistical parsing framework for sentiment analysis. Page 8, section 3, Statistical Sentiment Parsing, model sentiment classification as a statistical parsing process, negation, intensification, and contrast. Page 24, types (negation, strengthen, weaken, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to dependent claim 2, Dong further teaches predicting a sentiment of a bigram comprising a first unigram from a said sentiment composition lexicon based, at least in part, on meeting one or more conditions of said associated sentiment composition class (Page 9, Table 1, "very good" reads on the bigram, "very" reads on the claimed first unigram, and the rule reads on the condition associated of the associated sentiment composition class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to dependent claim 3, Dong further teaches said conditions comprise at least one of (i) an ordering of said first unigram and a second unigram within said bigram, (ii) a sentiment of said first unigram, and (iii) a sentiment of said second unigram (Page 9, Table 1, "P -> very P").


As to dependent claim 6, Dong further teaches said sentiment composition class is selected from the group consisting of: a reverser class, a propagator class, and a dominator class (Page 24, types (negation, strengthen, weaken, and contrast) according to their occurrence numbers. At least negation reads on the claimed reverser class. Strengthen and weaken read on the claimed propagator class, and contrast reads on the dominator class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to dependent claim 7, Dong further teaches (i) when said first unigram is associated with said reverser class, said predicted bigram sentiment is the opposite of said second unigram sentiment (Page 9, Table 1, "N -> not P"); (ii) when said first unigram is associated with said propagator class, said predicted bigram sentiment is equal to said second unigram sentiment (Page 9, Table 1, "P -> very P", 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to independent claim 11, Fang teaches
A system comprising (Title, abstract, and paragraph 7):
at least one hardware processor (Paragraph 96, the sentiment classification system is suitably embodied as a computer 900 or other digital processing device running suitable software to configure, train the segment classifier and to perform segment analysis); and
a non-transitory computer-readable storage medium having stored thereon program instructions, the program instructions executable by the at least one hardware processor to (Paragraph 97):…
train a machine learning classifier on a training set comprising a subset of said lexicon, wherein each of said [word or phrases]… in said subset has a sentiment label (Figure 10, training DB 1010, sentiment classifier 1000. Paragraph 98, a portion of sentiment labeled domain specific lexicons 1006 and sentiment labeled general lexicons 1008);
apply said machine learning classifier to said lexicon, to (i) predict a sentiment of each of said unigrams and bigrams, and (ii) update said lexicon with the predicted sentiments (Figure 7, perform polarity prediction 710. Paragraph 74. Figure 5, check 504, update 506, 508)….
While Fang does discuss sentiment lexicons consisting of words and phrases (paragraph 24) and constructing a lexicon by annotating a training corpus (Paragraph 31), Fang does not expressly teach generate, from a text corpus, a lexicon of unigrams and bigrams comprising an embedding for each of said unigrams and bigrams; and unigrams and bigrams.
Huang teaches generate, from a text corpus, a lexicon of unigrams and bigrams comprising an embedding for each of said unigrams and bigrams (Figure 2, training data 204. Paragraph 72, the sentiment classifier 104 uses unigrams, bigrams. Paragraph 37, an N-gram is a subsequence of “N” items from a given sequence of words (or letters), and such are often used in statistical natural language processing. An N-gram of size 1 is a “unigram,” size 2 is a “bigram”); and unigrams and bigrams (Paragraph 37, an N-gram is a subsequence of “N” items from a given sequence of words (or letters), and such are often used in statistical natural language processing. An N-gram of size 1 is a “unigram,” size 2 is a “bigram”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang to include the sentiment classification techniques of Huang such that analysis of other features of a received text are used to improved sentiment classification such as sentence structure and linguistics (see Huang at paragraphs 6 and 17).
Fang as modified by Huang does not appear to expressly teach perform statistical analysis on said updated lexicon, to extract one or more sentiment composition lexicons, wherein each of said one or more sentiment composition lexicons is associated with a sentiment composition class.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to dependent claim 12, Dong further teaches said program instructions are further executable to predict a sentiment of a bigram comprising a first unigram from a said sentiment composition lexicon based, at least in part, on meeting one or more conditions of said associated sentiment composition class (Page 9, Table 1, "very good" reads on the bigram, "very" reads on the claimed first unigram, and the rule reads on the condition associated of the associated sentiment composition class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be 

As to dependent claim 13, Dong further teaches said conditions comprise at least one of (i) an ordering of said first unigram and a second unigram within said bigram, (ii) a sentiment of said first unigram, and (iii) a sentiment of said second unigram (Page 9, Table 1, "P -> very P").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to dependent claim 16, Dong further teaches said sentiment composition class is selected from the group consisting of: a reverser class, a propagator class, and a dominator class (Page 24, types (negation, strengthen, weaken, and contrast) according to their occurrence numbers. At least negation reads on the claimed reverser class. Strengthen and weaken read on the claimed propagator class, and contrast reads on the dominator class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).

As to dependent claim 17, Dong further teaches (i) when said first unigram is associated with said reverser class, said predicted bigram sentiment is the opposite of said second unigram sentiment (Page 9, Table 1, "N -> not P"); (ii) when said first unigram is associated with said propagator class, said predicted bigram sentiment is equal to said second unigram sentiment (Page 9, Table 1, "P -> very P", polarity P); and (iii) when said first unigram is associated with said dominator class, said predicted bigram sentiment is equal to said first unigram sentiment (Page 9, Table 1, "P -> N but P", polarity P).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).
The system of claim 16, wherein:

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Fang in view of Huang, Dong, and Williams et al. (Williams, Gbolahan K., and Sarabjot Singh Anand. "Predicting the polarity strength of adjectives using wordnet." In Third International AAAI Conference on Weblogs and Social Media. 2009, hereinafter Williams).

As to dependent claim 8, the rejection of claim 2 is incorporated.
Dong further teaches said sentiment composition class is an adjective class (Page 15, the intensifiers are adjectives or adverbs which strengthen (amplifier) or decrease (downtoner) the semantic intensity of its neighboring item).

Fang as modified by Huang and Dong does not appear to expressly teach a bigram comprising a unigram from a said sentiment composition lexicon associated with said adjective class has (i) a first predicted sentiment when paired with a first adjective from a specified pair of antonymic adjectives, and (ii) an opposite predicted sentiment when paired with a second adjective from said specified pair of antonymic adjectives.
Williams teaches a bigram comprising a unigram from a said sentiment composition lexicon associated with said adjective class has (i) a first predicted sentiment when paired with a first adjective from a specified pair of antonymic adjectives, and (ii) an opposite predicted sentiment when paired with a second adjective from said specified pair of antonymic adjectives (Title, adjective reads on adjective class. Page 348, lexical word relations, for example: antonymy… {(splendid, despicable), (dainty, bad), (amazing, awful), (honest, awful), (awesome, awful), (good, annoying)}. Splendid, dainty, amazing, honest, awesome, and good are examples that read on (i) with a positive sentiment (e.g., first predictive sentiment) and, despicable, bad, awful, awful, awful, and annoying, are respective examples that read on limitation (ii) with a negative sentiment (e.g., opposite predicted sentiment). A given pair obviously reads on the claimed specified pair of antonymic adjectives).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang and Dong to include the polarity adjectives techniques of 

As to dependent claim 18, the rejection of claim 12 is incorporated.
Dong further teaches said sentiment composition class is an adjective class (Page 15, the intensifiers are adjectives or adverbs which strengthen (amplifier) or decrease (downtoner) the semantic intensity of its neighboring item).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang to include the statistical based analysis of Dong such that complicated phenomena in sentiment analysis (e.g., negation, intensification, and contrast) can be handled the same as simple and straightforward sentiment expressions in a unified and probabilistic way (see Dong at abstract).
Fang as modified by Huang and Dong does not appear to expressly teach a bigram comprising a unigram from a said sentiment composition lexicon associated with said adjective class has (i) a first predicted sentiment when paired with a first adjective from a specified pair of antonymic adjectives, and (ii) an opposite predicted sentiment when paired with a second adjective from said specified pair of antonymic adjectives.
Williams teaches a bigram comprising a unigram from a said sentiment composition lexicon associated with said adjective class has (i) a first predicted sentiment when paired with a first adjective from a specified pair of antonymic adjectives, and (ii) an opposite predicted sentiment when paired with a second adjective from said specified pair of antonymic adjectives (Title, adjective reads on adjective class. Page 348, lexical word relations, for example: antonymy… {(splendid, despicable), (dainty, bad), (amazing, awful), (honest, awful), (awesome, awful), (good, annoying)}. Splendid, dainty, amazing, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the lexicon knowledge techniques for sentiment classification of Fang as modified by Huang and Dong to include the polarity adjectives techniques of Williams such that additional lexical relations can be used to reduce the assignment of spurious polarity and accurately predict polarity values for polar adjectives (see Williams at abstract).

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record does not teach, make obvious, or suggest the claim limitations of dependent claims 4 & 14 and 9 & 19 as summarized below.
Fang teaches sentiment classification that uses sentiment lexicons along with support vector machines (SVM). Specifically, domain specific sentiment lexicons consisting of words and phrases is used to train the machine learning process. Huang teaches sentiment classification that specifically uses unigrams and bigrams. Dong teaches sentiment analysis that handles compositional sentiments such as negation, intensification, contrast, etc. Williams teaches sentiment analysis that accounts for antonyms in compositional sentiments.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Casey R. Garner/Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123